Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the use of the term “toe box” appears to be used in a manner contrary to conventional meaning.  A toe box conventionally refers to a hardened material around the toe are of a shoe.  It appears that applicant is referring to an element which is conventionally known as “an upper”.  Applicant should change the term “toebox” to “upper”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
     In claims 1 and 14 the use of the term “toe box” appears to be used in a manner contrary to conventional meaning.  A toe box conventionally refers to a hardened material around the toe are of a shoe.  It appears that applicant is referring to an element which is conventionally known as “an upper”.  Applicant should change the term “toebox” to “upper”.
     In claims 4 and 5 the phrase “may be located” is vague and indefinite because it is unclear, either it is located or it is not located.
      Claim 6 recites an intended function of the insert but provide no means for providing such rendering the claim vague an indefinite.  It is recommended to positively recite a means such as “wherein the insert further comprises a layer of material with chemical and/or radiation-resistant properties”.
     In claim 7 the phrase “is not removable” is vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  Essentially all elements are not removable in that they are capable of not being removed.
     In claim 9 the phrase “is bonded...using a material that has heat storage and release properties” is confusing, vague, and indefinite because it is not clear how a heat and storage material performs a bonding function.  The Examiner has consider for Examination purposes that applicant was intending to claim that “the upper laminate on the upper surface comprises a material that has heat and storage and release properties”.
     In claim 10 the phrase “is bonded...using a hydrophilic fiber material” is confusing, vague, and indefinite because it is not clear how a hydrophilic fiber material performs a bonding function.  The Examiner has consider for Examination purposes that applicant was intending to claim that “the bottom laminate on the bottom surface comprises a hydrophilic fiber material”.
      Claim 11 recites an intended function of the insert but provide no means for providing such rendering the claim vague an indefinite.  It is recommended to positively recite a means such as “wherein the insert further comprises a layer of material with moisture wicking properties”.
     Claim 13 is confusing, vague, and indefinite because it is not clear what structural limitations applicant intends to encompass with the phrase “performance-lining materials”.
     Claims 16 and 17 are confusing, vague, and indefinite because it is not clear what applicant is claiming.  These claims merely list elements that are already claimed in claim 14 and therefore it is not clear what further limitations applicant intends to encompass with such language.
     Claim 18 recites an intended function of the insert but provide no means for providing such rendering the claim vague an indefinite.  It is recommended to positively recite a means such as “wherein the insert further comprises a layer of material with moisture wicking properties”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 13, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youngs (2012/0266492).
     Youngs shows a shoe and method comprising providing a shoe with an upper/toebox (112), an insole (124), a thermal resistant insert (240) comprising a footbed (132) with an upper laminate (132 and/or 134) and a bottom laminate (128 and/or 130), a midsole (126) and an outsole (120) as claimed.
     In reference to an adhesive membrane or the use of adhesive, it is noted that Youngs teaches the use of adhesive to connect layers to one another (see paragraph [0022]).
     In reference to claim 6, Youngs teaches the use of a metallic foil layer (paragraph [0043]) which is considered to be chemical/radiation resistant inasmuch as applicant has claimed such.
     In reference to claim 8, Youngs teaches the layer 132 is shown as having open cells and lists foam materials (see paragraph [0049]).
     In reference to claim 10, Youngs teaches the use of a hydrophilic material i.e. Youngs teaches use of compressible wool felt, woven material, or synthetic fibers for layer 130 (see paragraph [0045]).
     In reference to claims 11 and 18, the material of woven felt (see paragraph [0045]) is considered to be moisture wicking inasmuch as applicant has claimed such.
     In reference to claim 13, any of the layers of Youngs are considered to be “performance linings” inasmuch as applicant has claimed and defined such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngs in view of Bulzomi (5220791).
     Youngs as described above shows a shoe and method substantially as claimed except for providing a heat storage and release layer on the upper surface of the footbed.  Bulzomi teaches providing a heat storage and release layer (7a see column 3 lines 54-56) attached to an upper surface of a footbed (8).  It would have been obvious to provide a heat storage and release layer on the upper surface of the footbed as taught by Bulzomi in the shoe of Youngs to increase the heat control of the footwear.
Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youngs in view of Garner (2017/0042282).
     Youngs as described above shows a shoe and method substantially as claimed except for providing an anti-microbial coating.  Garner teaches providing an anti-microbial coating (see paragraph [0037]) in a temperature control insert.  It would have been obvious to provide an anti-microbial coating as taught by Garner in the insert of Young to prevent build up in the shoe of bacteria.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning general prosecution questions should be directed towards the Pro-Se help desk at 1-800-786-9199.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.

 /MARIE D BAYS/ Primary Examiner, Art Unit 3732